Dewet, J.
The cases cited by the defendants’ counsel do not sustain the position assumed by him, that the recovery for expenses incurred in support of a pauper is to be limited to expenses incurred prior to the notice. The case of Sidney v. Augusta, 12 Mass. 316, only applies to a case where, upon notice being given, the town that was liable for the support of the pauper had made provision for him, and assumed the liability. In such case, upon a subsequent necessity occurring for relief to the pauper, a further notice was held requisite. In Hallowell v. Harwich, 14 Mass. 186, and Walpole v. Hopkinton, 4 Pick. 358, the question was that of the necessity of a new notice, in order to recover expenses accrued after suit brought; and it was held, that for any new cause of action, there must be a new notice, and that the claim for expenses incurred after action brought was a new cause of action.
The claim of the plaintiffs, therefore, for which they are enti tied to judgment, is not to be limited to the expenditures made before the date of the notice, but will embrace the whole sum demanded. Exceptions overruled